            Case 2:20-cv-03172-TJS Document 2-2 Filed 06/29/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GABRIELLE DEARDORFF, BRYAN                    :
OTERI, CAROLINE & CO MEDIA LLC,               :
d/b/a SAVVY MAIN LINE,                        :
MONICA D’ANTONIO, ELAINE                      :
HANNOCK, KAREN HAYMAN,                        :
ZAK HUTCHINSON, and ELIZABETH C.              :
BROOKS,                                       :       NO.
                                              :
                               Plaintiffs     :
       v.                                     :
                                              :
JOSEPH C. GALE, Individually and in           :
His Official Capacity as Commissioner of      :
Montgomery County, PA; and FRIENDS            :
OF JOE GALE,                                  :
                            Defendants        :

                                            ORDER


       AND NOW, this _______ day of ___________________, 2020, upon consideration of

Plaintiffs’ Verified Complaint, Motion for Temporary Restraining Order and supporting

documents, and for good cause shown, it is hereby ORDERED that said motion is GRANTED.

Pursuant to Fed. R. Civ. P. 65(d)(1), this court sets forth: (A) the reasons for this Temporary

Restraining Order, (B) its specific terms, and (C) the acts being restrained, as follows:

       1.       Defendant Joseph Gale is an elected Commissioner of Montgomery County,

Commonwealth of Pennsylvania.

       2.       As established in the filed pleadings and supporting memoranda, Commissioner

Gale, together with Defendant Friends of Joe Gale, maintain multiple, independent social media

accounts, over several different social media platforms.
            Case 2:20-cv-03172-TJS Document 2-2 Filed 06/29/20 Page 2 of 3




       3.       As established in the filed pleadings and supporting memoranda, Defendants use

the social media accounts to communicate about official matters with Gale’s constituents in the

public. No private citizen could use the pages in the manner that Defendants do. The pages are

used to convey messages directly related to Commissioner Gale’s official functions, and are used

to influence the behavior of others.

       4.       Defendants’ banning of Plaintiffs and deletion of their comments from his social

media pages, committed under color of state law, constitutes (a) impermissible viewpoint

discrimination, and/or (b) a content-based restriction in a designated public forum, and is

therefore presumed unconstitutional. Defendants have failed to overcome the presumed

unconstitutionality of their actions because viewpoint discrimination violates the First

Amendment to the United States Constitution and Article I, Section 7 of the Pennsylvania

Constitution, and Defendants cannot show a compelling state interest in restricting Plaintiffs’

protected speech nor that the restriction is narrowly drawn to meet that interest. Plaintiffs have

thus demonstrated a likelihood of success on the merits of their claims.

       5.       Plaintiffs have also demonstrated that they will suffer irreparable harm in the

absence of a preliminary injunction, as “[t]he loss of First Amendment Freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427

U.S. 347, 373-74 (1976).

       6.       Finally, a preliminary injunction is in the public interest and that the balance of

hardships tips decisively in favor of the Plaintiffs.
            Case 2:20-cv-03172-TJS Document 2-2 Filed 06/29/20 Page 3 of 3




       THEREFORE, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Temporary

Restraining Order is GRANTED pursuant to the following terms:

       1.       Defendants are hereby enjoined and restrained from blocking Plaintiffs’

respective access to the particular individual social media accounts which remain under

Defendant’s control. Defendants are further enjoined and restrained from deleting or removing

any comments or content posted by any member of the public to his social media accounts which

remain under the control of Defendant Gale and/or Defendant Friends of Joe Gale.

       2.       On ___________________________ ____, 2020, the Court shall hold a

Preliminary Injunction Hearing, as required by Fed. R. Civ. P. 65(b)(3), in Courtroom ____ of

the United States District Courthouse for the Eastern District of Pennsylvania, 601 Market Street,

Philadelphia, PA 19106.

       3.       With respect to the bond required by Fed. R. Civ. P. 65, Plaintiffs are required to

post a bond in the amount of $100; and

       4.       This Temporary Restraining Order shall remain in effect until date, or until

further order of this court, whichever occurs earlier.

                                                         ____________________________________

                                                         United States District Judge
